Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 1 of 27




                                            2020-cv-12258
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 2 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 3 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 4 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 5 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 6 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 7 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 8 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 9 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 10 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 11 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 12 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 13 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 14 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 15 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 16 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 17 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 18 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 19 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 20 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 21 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 22 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 23 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 24 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 25 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 26 of 27
Case 1:20-cv-12258 Document 1 Filed 12/20/20 Page 27 of 27
